 
 
I 
111th CONGRESS 1st Session 
H. R. 3734 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2009 
Mr. Sires (for himself, Mr. Payne, Mr. Davis of Illinois, Ms. Schakowsky, Mr. Blumenauer, Mrs. Maloney, Mr. Towns, Mr. Rothman of New Jersey, Mr. McMahon, Mr. Fattah, Mr. Jackson of Illinois, Mr. Rush, Mr. Quigley, Mr. Gutierrez, Mr. Lipinski, Mr. Davis of Alabama, Mr. Cohen, Mr. Rodriguez, Mrs. Christensen, Mr. Lewis of Georgia, Mr. Kennedy, Mr. Serrano, and Mr. Capuano) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Housing and Urban Development to establish and carry out an urban revitalization and livable communities program to provide Federal grants to urban areas for the rehabilitation of critically needed recreational areas and facilities and development of improved recreation programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Urban Revitalization and Livable Communities Act.   
2.FindingsThe Congress finds the following: 
(1)According to the 2000 United States Census, 79 percent of the population of the United States lives in urban areas. 
(2)The quality of life in urban areas is closely related to the availability of fully functional park and recreation systems including land, facilities, and programs. 
(3)Residents of urban areas need close-to-home recreation opportunities that are adequate to specialized urban needs, with parks and facilities properly located, developed, and well-maintained. 
(4)The greatest deficiencies in recreation with respect to land, facilities, and programs are found in many urban areas, especially at the neighborhood level. 
(5)Inadequate Federal financing of urban recreation programs has led to the deterioration of facilities, nonavailability of recreation services, and an inability to adapt recreation programs to changing circumstances. 
(6)According to the Centers for Disease control and Prevention (CDC), over the last 25 years, rates of obesity have more than tripled among adolescents ages 12 to 19 and doubled among adults ages 20 to 74 and children ages 6 to 11.  
(7)Physical inactivity contributes to obesity. A study by the CDC found that the creation of, or enhanced access to, places for physical activity led to a 25.6 percent increase in the percentage of people exercising on 3 or more days a week. Physical activity can improve physical and mental health. The annual costs of medical spending and lost productivity from individuals in the United States being obese and overweight are estimated to be $139,000,000,000. 
(8)Urban parks and recreation facilities play key roles in improving the health of the population of the United States by providing convenient access to the places, spaces, and opportunities that lead to increased physical activity. 
(9)According to the Juvenile Justice Bulletin, without structured, supervised activities in the after-school hours, youth are at greater risk of being victims of crime or participating in anti-social behaviors. Juveniles are at the highest risk of being a victim of crime between 2:00 p.m. and 6:00 p.m., and the peak hour for juvenile crime is between 3:00 p.m. and 4:00 p.m., the first hour after most students are dismissed from school. 
(10)The National Youth Violence Prevention Resource Center reported that students who spend no time in extracurricular activities, such as those offered in after-school programs, are 49 percent more likely to have used drugs and 37 percent more likely to become teen parents than are those students who spend 1 to 4 hours per week in extracurricular activities. 
3.PurposesThe purposes of this Act are as follows: 
(1)To authorize the Secretary of Housing and Urban Development to establish and carry out an urban revitalization and livable communities program to provide Federal grants for the rehabilitation of critically needed recreational areas and facilities and development of improved recreation programs in urban areas. 
(2)To improve urban areas through economic development. 
(3)To prevent and improve chronic disease outcomes, including cardiovascular disease, diabetes, depression, and obesity. 
(4)To improve recreational areas and facilities and expand recreation services in urban areas with a high incidence of crime and to help expand recreation opportunities for at-risk youth. 
(5)To promote collaboration between local agencies involved in parks and recreation, law enforcement, youth social services, and juvenile justice system. 
(6)To ensure accessibility to therapeutic recreation services and to provide recreation opportunities for injured or disabled members of the Armed Forces.  
(7)To encourage the renovation of urban recreational areas and facilities with environmentally beneficial components, when possible, such as sustainable landscape features and upcycled and recycled materials, and to prioritize the selection of projects that provide environmental benefits to urban areas, including by updating lighting, planting trees, increasing the urban forestry canopy, improving stormwater management, increasing green infrastructure, employing water conservation measures, and adding green spaces to urban areas. 
4.DefinitionsIn this Act: 
(1)The term recreational areas and facilities means indoor or outdoor parks, buildings, sites, or other facilities that are dedicated to recreation purposes and administered by public or private nonprofit agencies to serve the recreation needs of community residents, with emphasis on public facilities readily accessible to residential neighborhoods, including multiple-use community centers that have recreation as a primary purpose, but excluding major sports arenas, exhibition areas, and conference halls used primarily for commercial sports, spectator, or display activities. 
(2)The term rehabilitation and construction grants means matching capital grants to general purpose local governments for the purpose of rebuilding, remodeling, expanding, or developing existing or building new recreational areas and facilities, including improvements in park landscapes, infrastructure, buildings, and support facilities, and the provision of lighting, emergency phones, or other capital improvements to improve the security of urban parks, but excluding routine maintenance and upkeep activities. 
(3)The term innovation grants means matching grants to general purpose local governments to cover costs of personnel, facilities, equipment, supplies, or services designed to demonstrate innovative and cost-effective ways to augment park and recreation opportunities at the neighborhood level and to address common problems related to facility operations and improved delivery of recreation service, but excluding routine operation and maintenance activities. 
(4)The term at-risk youth recreation grants means matching grants for new programs, or continuing program support for existing programs, that provide constructive alternatives to youth at risk for engaging in criminal behavior, including grants for operating or coordinating recreation programs and services in neighborhoods and communities with a high prevalence of crime, particularly violent crime or crime committed by youthful offenders. 
(5)The term recovery action program grants means matching grants to general purpose local governments for development of local park and recreation recovery action programs, including for resource and needs assessment, coordination, citizen involvement and planning, and program development activities to encourage public definition of goals and develop priorities and strategies for overall recreation system recovery. 
(6)The term maintenance means all commonly accepted practices necessary to keep recreational areas and facilities operating in a state of good repair and to protect such areas and facilities from deterioration resulting from normal wear and tear. 
(7)The term general purpose local government means any city, county, town, township, parish, village, or other general purpose political subdivision of a State, including the District of Columbia and insular areas. 
(8)The term special purpose local government means any local or regional special district, public purpose corporation, or other limited political subdivision of a State, including— 
(A)park authorities; 
(B)park, conservation, water, or sanitary districts; 
(C)planning boards; and 
(D)school districts. 
(9)The term private nonprofit agency means a community-based, non-profit organization, corporation, or association organized for purposes of providing recreation, conservation, and educational services directly to urban residents on either a neighborhood or community-wide basis through voluntary donations, voluntary labor, or public or private grants. 
(10)The term Secretary means the Secretary of Housing and Urban Development. 
(11)The term State means any State of the United States (or any instrumentality of a State approved by the Governor), the Commonwealth of Puerto Rico, and insular areas. 
(12)The term insular areas means Guam, the Virgin Islands, American Samoa, and the Northern Mariana Islands. 
5.Federal assistance grants 
(a)EstablishmentThe Secretary shall establish and carry out an urban revitalization and livable communities program to, in accordance with this Act, provide Federal grants, including rehabilitation and construction grants, innovation grants, at-risk youth recreation grants, and recovery action program grants. 
(b)EligibilityNot later than 120 days after the date of the enactment of this Act, the Secretary shall publish in the Federal Register a list of the general purpose local governments eligible to participate in the urban revitalization and livable communities program under this Act based on criteria described under subsection (d), to be accompanied by a description of criteria used in determining eligibility. 
(c)Eligibility updateNot later than 8 months after the publication of the results of any United States Census conducted after the date of the enactment of this Act, the Secretary shall publish in the Federal Register an updated list of the general purpose local governments eligible to participate in the urban revitalization and livable communities program under this Act based on criteria described under subsection (d). 
(d)CriteriaCriteria used in determining eligibility pursuant to subsections (b) and (c) shall be based on— 
(1)with respect to the jurisdiction of a general purpose local government, information from the most recent United States Census, including— 
(A)population density (the number of persons per square mile of land area); 
(B)total population under 18 years of age or over 59 years of age;  
(C)the number of unemployed people as a percentage of the civilian labor force; 
(D)the percent of households without automobiles available; 
(E)the percent of persons with income below 125 percent of the poverty level; 
(F)the change in per capita income; 
(G)the percent of single-headed households with children present; and 
(H)the percent of female-headed households with children present; and 
(2)any additional criteria the Secretary determines appropriate.  
(e)Other general purpose local governments eligible for assistance 
(1)Other general purpose local governmentsSubject to paragraph (2), and notwithstanding the list of eligible general purpose local governments established in accordance with subsections (b) and (c) of this section, the Secretary may authorize other general purpose local governments in standard metropolitan statistical areas as defined by the census as eligible to receive grants under the urban revitalization and livable communities program under this Act, in accordance with the findings and purpose of this Act. 
(2)Limitation of fundsGrants to general purpose local governments described in paragraph (1) shall not exceed, in the aggregate, 15 percent of the funds appropriated pursuant to this Act for rehabilitation and construction, innovation, at-risk youth recreation, and recovery action program grants. 
(f)Priority 
(1)Criteria for priority project selection and approvalThe Secretary shall establish priority criteria for the selection and approval of projects to be funded by grants made pursuant to this Act, including considering and prioritizing criteria such as— 
(A)a higher population density of the project neighborhood; 
(B)demonstrated deficiencies in the condition of existing recreational areas and facilities in the project neighborhood; 
(C)demonstrated deficiencies in access to neighborhood recreation opportunities, particularly for minority and low- and moderate-income residents and residents with physical or mental disabilities; 
(D)public participation in determining rehabilitation or development needs; 
(E)the extent to which a project supports or complements target activities undertaken as part of a general purpose local government’s overall community development and urban revitalization program; 
(F)the extent to which such a project would— 
(i)provide employment opportunities for minorities, youth, and low- and moderate-income residents in the project neighborhood; 
(ii)provide for participation of neighborhood, nonprofit, or tenant organizations in the proposed rehabilitation and construction activity or in subsequent maintenance, staffing, or supervision of recreational areas and facilities; or 
(iii)both clause (i) and clause (ii); and 
(G)the amount of State, local, and private support for the project as evidenced by commitments of non-Federal resources to project construction or operation. 
(2)Types of projects receiving priorityPriority shall be given to projects that— 
(A)involve recreational areas and facilities without outdoor facilities within a half mile of public housing or a school; 
(B)create, maintain, or revitalize playgrounds or active play areas for children; 
(C)connect children to the outdoors for physical activity and access to nature; 
(D)promote physical activity for individuals and the community at large; 
(E)track the longitudinal rates of chronic diseases in the community such as cardiovascular disease, diabetes, depression, and obesity; 
(F)use environmentally beneficial components such as sustainable landscape features and upcycled and recycled materials; 
(G)provide environmental benefits to urban areas, including by— 
(i)updating lighting; 
(ii)planting trees; 
(iii)increasing the urban forestry canopy; 
(iv)improving stormwater management; 
(v)increasing green infrastructure; 
(vi)employing water conservation measures; and 
(vii)adding green spaces;  
(H)connect to public transportation; 
(I)use LEED Green Building Standards or contain energy efficiency components such as energy efficient lighting and HVAC systems, and other sustainable components and practices; 
(J)contain safe trails or routes, such as trails, bikeways, and sidewalks that connect to neighborhoods and enhance access to parks and recreational areas and facilities; 
(K)either employ youth or use youth volunteers;  
(L)enhance or expand youth development in neighborhoods and communities by engaging youth in environmental stewardship, conservation, and service projects;  
(M)update existing equipment or facilities to be in compliance with the most recent accessibility guidelines published by the United States Access Board, specifically by removing architectural barriers so that sites comply or exceed the requirements of the final guidelines for the accessibility of recreation sites and facilities; and 
(N)construct new facilities or sites to comply with or exceed the minimum requirements of the final guidelines for the accessibility of recreational sites and facilities published by the United States Access Board.  
(3)At-risk youth recreation grantsIn the case of at-risk youth recreation grants, the Secretary shall give a priority to each of the following: 
(A)Programs that target youth who are at the greatest risk of becoming involved in violence and crime. 
(B)Programs that teach important values and life skills, including teamwork, respect, leadership, and self-esteem. 
(C)Programs that demonstrate past success in providing constructive alternatives to youth at risk for engaging in criminal behavior. 
(D)Programs that offer tutoring, remedial education, mentoring, and counseling in addition to recreation opportunities. 
(E)Programs that offer services during nonschool hours. 
(F)Programs that demonstrate collaboration between local park and recreation, juvenile justice, law enforcement, and youth social service agencies and nongovernmental entities, including private nonprofit agencies. 
(G)Programs that leverage public or private recreation investments in the form of services, materials, or other funding. 
(H)Programs that show the greatest potential of being continued with non-Federal funds or may serve as models for other communities. 
6.Rehabilitation and construction, innovation, and at-risk youth recreation grants 
(a)AuthorizationUpon approval of an application by the chief executive of an eligible general purpose local government, the Secretary may provide 70 percent matching rehabilitation and construction, innovation, and at-risk youth recreation grants directly to such eligible general purpose local government. 
(b)TransferAt the discretion of a general purpose local government receiving a rehabilitation and construction, innovation, or at-risk youth recreation grant pursuant to subsection (a), and if consistent with an approved application, such a grant may be transferred in whole or in part to special purpose local governments or private nonprofit agencies, provided that assisted recreational areas and facilities owned or managed by such special purpose local governments or private nonprofit agencies offer recreation opportunities to the general population within the jurisdictional boundaries of the general purpose local government. 
(c)PaymentsGrant payments may be made only for rehabilitation and construction or innovation projects or at-risk recreation youth programs approved by the Secretary. In the case of rehabilitation and construction and innovation projects, such payments may be made periodically in keeping with the rate of progress toward the satisfactory completion of a project, except that the Secretary may, when appropriate, make advance payments on approved rehabilitation and construction and innovation projects in an amount not to exceed 20 percent of the total project cost. 
(d)Modification of projectThe Secretary may authorize modification of an approved rehabilitation and construction or innovation project only when a grantee has adequately demonstrated that such modification is necessary because of circumstances not foreseeable at the time such project was proposed. 
(e)Special considerations for innovation grantsInnovation grants shall correspond to the goals, priorities, and implementation strategies expressed in local park and recreation recovery action programs, with particular regard to the special considerations listed in section 7(b) of this Act. 
7.Local commitments to system recovery and maintenance 
(a)Recovery action programs 
(1)In generalAs a requirement for project approval, a general purpose local government applying for a grant under this Act shall submit to the Secretary evidence of its commitment to ongoing planning, rehabilitation, service, operation, and maintenance programs for its park and recreation systems. Such commitment shall be expressed in a local park and recreation recovery action program that maximizes coordination of all community resources, including other federally supported urban development and recreation programs. 
(2)Interim preliminary action programsDuring an initial interim period to be established by regulation, the recovery action program requirement under paragraph (1) may be satisfied by submission of preliminary action programs of a general purpose local government that define objectives, priorities, and implementation strategies for overall system recovery and maintenance and commit such general purpose local government to a scheduled program development process. 
(3)5-year action programFollowing the interim period under paragraph (2), all general purpose local government applicants shall submit to the Secretary, as a condition of eligibility, a 5-year park and recreation recovery action program that demonstrates— 
(A)identification of recovery objectives, priorities, and implementation strategies; 
(B)adequate planning for rehabilitation of specific recreational areas and facilities, including projections of the cost of proposed projects; 
(C)capacity and commitment to assure that facilities provided or improved under this Act shall thereafter continue to be adequately maintained, protected, staffed, and supervised; 
(D)intention to maintain total local public outlays for park and recreation purposes at levels at least equal to those in the year preceding that in which grant assistance is sought, except in any case where a reduction in park and recreation outlays is proportionate to a reduction in overall spending by the applicant; and 
(E)the relationship of the park and recreation recovery action program to overall community development and urban revitalization efforts. 
(4)Continuing planning processWhere appropriate, the Secretary may encourage general purpose local governments to meet recovery action program requirements through a continuing planning process which includes periodic improvements and updates in recovery action program submissions to eliminate identified gaps in program information and policy development. 
(b)Recovery action program special considerationsRecovery action programs shall address, at a minimum, the following special considerations: 
(1)Rehabilitation of existing recreational areas and facilities, including— 
(A)general systemwide renovation; 
(B)special rehabilitation requirements for recreational areas and facilities in areas of high population concentration and economic distress; and 
(C)restoration of outstanding or unique structures, landscaping, or similar features in parks of historical or architectural significance. 
(2)Local commitments to innovative and cost-effective programs and projects at the neighborhood level to augment recovery of park and recreation systems, including— 
(A)recycling of abandoned schools and other public buildings for recreation purposes; 
(B)multiple use of operating educational and other public buildings; 
(C)purchase of recreation services on a contractual basis; 
(D)use of mobile facilities and recreational, cultural, and educational programs or other innovative approaches to improving access for neighborhood residents; 
(E)integration of the recovery action program with federally assisted projects to maximize recreation opportunities through conversion of abandoned railroad and highway rights-of-way, waterfront, and other redevelopment efforts and such other federally assisted projects, as appropriate; 
(F)conversion to recreational use of street space, derelict land, and other public lands not now designated for neighborhood recreational use; and 
(G)use of various forms of compensated and uncompensated land regulation, tax inducements, or other means to encourage the private sector to provide neighborhood park and recreation facilities and programs. 
(c)Publication of requirementsThe Secretary shall establish and publish in the Federal Register requirements for preparation, submission, and updating of local park and recreation recovery action programs. 
(d)At-Risk youth recreation grants 
(1)EligibilityIn order to be eligible to receive an at-risk youth recreation grant, a general purpose local government shall include in its 5-year park and recreation recovery action program the goal of reducing crime and juvenile delinquency and provide a description of the implementation strategies to achieve this goal. 
(2)CoordinationThe description of implementation strategies under paragraph (1) shall also address how the general purpose local government is coordinating its recreation programs with crime prevention efforts of law enforcement, juvenile corrections, and youth social service agencies. 
(e)Recovery action program grantsThe Secretary is authorized to provide up to 50 percent matching grants to eligible general purpose local government applicants for recovery action program development and planning to meet the objectives of this section. 
8.State action incentive; Federal grants, increaseThe Secretary is authorized to increase Federal rehabilitation and construction, innovation, and at-risk youth recreation grants authorized in section 6 of this Act by providing an additional match equal to the total match provided by a State of up to 15 percent of total project or program costs. In no event may the Federal matching amount exceed 85 percent of total project or program cost. The Secretary shall further encourage the States to assist in assuring that local recovery plans and programs are adequately implemented by cooperating with the Department of Housing and Urban Development in monitoring local park and recreation recovery action programs and in assuring consistency of such plans and programs, where appropriate, with State recreation policies as set forth in statewide comprehensive outdoor recreation plans. 
9.Matching requirements; non-federal share of project or program costs 
(a)Non-Federal sourcesThe non-Federal share of project or program costs assisted under this Act may be derived from— 
(1)general or special purpose State or local revenues; 
(2)State categorical grants; 
(3)special appropriations by State legislatures; 
(4)donations of land, buildings, or building materials; 
(5)in-kind construction, technical, and planning services; or 
(6)any combination of paragraphs (1) through (5). 
(b)Prohibited sourcesNo moneys from any Federal grant program other than general revenue sharing and the community development and energy efficiency and conservation block grant programs shall be used to match Federal grants under this program. 
(c)Private contributionsThe Secretary shall encourage States and private interests to contribute, to the maximum extent possible, to the non-Federal share of project or program costs. 
10.Conversion of recreation propertyNo property improved or developed with assistance under this Act shall, without the approval of the Secretary, be converted for uses other than for public recreation. The Secretary shall approve such conversion only if the Secretary determines it to be in accord with the current local park and recreation recovery action program and only upon such conditions as the Secretary determines necessary to assure the provision of adequate recreation properties and opportunities of reasonably equivalent location and usefulness. 
11.Coordination of programThe Secretary shall— 
(1)coordinate the urban revitalization and livable communities program with other Federal departments and agencies and with State agencies that administer programs and policies affecting urban areas such as the White House Office of Urban Policy and departments that administer programs and policies affecting climate change, green jobs, housing, urban development, natural resources management, employment, transportation, community services, and voluntary action; 
(2)encourage maximum coordination of the program between appropriate State agencies and general purpose local government applicants; and 
(3)require that general purpose local government applicants include provisions for participation of community and neighborhood residents and for public-private coordination in recovery action program planning and project selection. 
12.Report; recordkeeping; audit and examination 
(a)ReportEach recipient of assistance under this Act shall submit to the Secretary, for each fiscal year such assistance is received, an annual report detailing the projects and programs undertaken with such assistance, the number of jobs created by such assistance, and any other information the Secretary determines appropriate based on the priority criteria established by the Secretary under section 5. 
(b)RecordkeepingEach recipient of assistance under this Act shall keep such records as the Secretary shall prescribe, including records that fully disclose the amount and disposition of project or program undertakings in connection with which assistance under this Act is given or used, and the amount and nature of that portion of the cost of the project or program undertaking supplied by other sources, and such other records as will facilitate an effective audit. 
(c)Audit and examinationThe Secretary and the Comptroller General of the United States, or their duly authorized representatives, shall have access, for the purpose of audit and examination, to any books, documents, papers, and records of a recipient of assistance under this Act that are pertinent to such assistance. 
13.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act $445,000,000 for each of the fiscal years 2011 through 2021. 
(b)Recovery action program grantsNot more than 3 percent of the funds authorized in any fiscal year may be used for grants for the development of local park and recreation recovery action programs pursuant to section 7 of this Act. 
(c)Innovation grantsNot more than 10 percent of the funds authorized in any fiscal year may be used for innovation grants pursuant to section 6 of this Act. 
(d)Discretionary fundNotwithstanding any other provision of this Act or any other law or regulation, there are further authorized to be appropriated $1,100,000 for each of the fiscal years 2011 through 2021, to remain available until expended, to each of the insular areas. Such sums will not be subject to the matching provisions of this Act, and may only be subject to such conditions, reports, plans, and agreements, if any, as determined by the Secretary. 
14.Limitation of use of fundsNone of the funds made available pursuant to this Act shall be used for the acquisition of land or interests in land. 
15.Reports to Congress 
(a)Interim reportNot later than 5 years after the date of the enactment of this Act, the Secretary shall submit to Congress an interim report containing such findings and recommendations as the Secretary determines appropriate with respect to the urban revitalization and livable communities program established under this Act. 
(b)Final reportNot later than 10 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report describing the overall impact of the urban revitalization and livable communities program established under this Act. 
 
